Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous restriction requirement is hereby withdrawn. Claims 1-14 and 25-33 are examined.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 25-34 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It appears that the disclosure does not provide sufficient details showing which devices are used for obtaining “a second voltage of one of the two set”  and “a detection voltage”  as recited in claims 1,14,31 and 34  and which devices are used for performing the step of “determining two sets of DC voltages from among sets of DC voltages”  as recited in claim 1,for  etermining two sets of DC voltages from among sets of DC voltages” as recited in claim 14,  for performing the step of “ determining two sets of DC voltages from among sets of DC voltages, each set of DC voltages having a first voltage, a second voltage, and a third voltage, wherein the first voltage of one of the two sets and the first voltage of the other one of the two sets surround a detection voltage that varies substantially proportionately to temperature at a first temperature” as recited in claim 31  and for performing the step of “measuring the temperature of the device”, “applying to sets of DC voltages an offset based on a difference between the measured OPTSUMMMISCELL2»Page 6 of iotemperature and the first temperature” and “determining two sets of DC voltages from among the sets of DC voltages” as recited in claim 34 
 The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 25-34 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 1, it is unclear what “two sets of DC voltages” , “sets of DC voltages”,” a first voltage of one of the two sets”, “a first voltage of the other one of the two sets surround a detection voltage”,” a second voltage of a first voltage of one of the two sets and a first voltage of the other one of the two sets” and ” a detection voltage”  comprise of ? Are they shown in any of drawings?
In claim 2, it is unclear what “the sets” comprises of?
In claim 3, it is unclear what “a theoretical  variation of the detection voltage” is? 
In claim 8, it is unclear what “a third voltage” comprises of and how it is obtained?
In claim 9, it is unclear what “a second substantially constant interval” comprises of and how it is obtained.
In claim 10, it is unclear what “a theoretical  variation of the detected voltage” is? Is “the detected voltage” the same as “a detection voltage” as recited in claim 1?  The term “the detected voltage” has not been recited previously, therefore it is indefinite. 
In claim 13,  it is unclear what “a fifth DC voltage” and “a sixth DC voltage” are and how they are obtained?
In claim 14, it is unclear what  “two sets of DC voltages” ,“a first voltage”, “a second voltage”, “a third voltage” ,” a DC fourth voltage”,  ” a first voltage of one of the two sets”, “a first voltage of the other one of the two sets surround a detection voltage” and ” a detection voltage”  comprise of ?
In claim 25, it is unclear how “a voltage divider”, ”a first plurality of inputs”, ”a first switch  circuit” and  ”a second switch circuit” are interrelated and associated with  “sets of DC of one of the two sets”, “a first voltage of the other one of the two sets surround a detection voltage”,” a second voltage of a first voltage of one of the two sets as recited in claim 1?
In claim 27, it is unclear what “a further voltage” is and how it is obtained?
In claim 29, it is unclear how “a voltage divider”, ”a first plurality of inputs”, ”a first switch  circuit” and  ”a second switch circuit” are interrelated and associated with  “sets of DC voltages”,” a first voltage of one of the two sets”, “a first voltage of the other one of the two sets surround a detection voltage”,” a second voltage of a first voltage of one of the two sets as recited in claim 1 and “a fifth DC voltage” and “a sixth DC voltage” as recited in claim 13?
In claim 30, it is unclear what “a third voltage” and “a fourth DC voltage”  and how they are obtained?
In claim 31, it is unclear what  “a first voltage” “a second voltage”, “a third voltage”,” a first voltage of one of the two sets”, “a first voltage of the other one of the two sets surround a detection voltage” and ” a detection voltage”  comprise of ?
In claim 34, it is unclear what “two sets of DC voltages from among the sets of DC voltages”, ” a first voltage of one of the two sets”, “a first voltage of the other one of the two sets surround a detection voltage”, a second voltage of one of the two sets”  and ” a detection voltage”  comprise of ?
The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Horng et al (pat# 9,702,763) disclose a thermal sensor.
	Chern et al (PG-PUB# 2020/0132558) disclose temperature protection circuit.
	Gailhard (PG-PUB# 2020/0103928) discloses  MONITORING OF A DC VOLTAGE VALUE WITH RESPECT TO SEVERAL VOLTAGE LEVELS.
	Cass (Pat# 10,566,783) discloses METHODS AND APPARATUS FOR IMPLEMENTING OVER-TEMPERATURE FAULT PROTECTION IN WEARABLE DEVICES AND OTHER ELECTRONIC DEVICES.
	Morino (PG-Pub# 2005/0264971) discloses Semiconductor Integrated Circuit Apparatus Changes Output Voltage And Stops Operation Of Circuit, When Different Variation Gradients Of Input Voltages, That Corresponds With Each Other.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867